Mr. Justice Denison
delivered the opinion of the court.
Mary Hewitt, now deceased, was defendant in error and Ruth Little, her successor in title, has been substituted. Mary Hewitt had a decree in an action brought by her against McKinney, plaintiff in error, to quiet title to a house in Colorado Springs.
The judgment must be affirmed.
The essential facts are that Mary Hewitt got title to the house by a decree of court which gave it to her as permanent alimony in a divorce action against her husband, P. T. Hewitt. McKinney claims under a deed from the husband made pending the divorce suit. The replication in the present case alleges that the deed was without consideration and pursuant to a conspiracy between Hewitt and McKinney to defraud Mary. Since there was a general finding for plaintiff we must take this to be true and if so the *90decree was right. This makes it unnecessary to consider the able arguments on other questions.
Judgment affirmed.
Mr. Chief Justice Teller and Mr. Justice Whitford concur.